 In the Matter of J.L. BRANDEIS&SONSandLOCALNo. 285 OF THEAMALGAMATEDCLOTHINGWORKERS OF AMERICA, AFFILIATED WITHTHE CONGRESS OFINDUSTRIAL ORGANIZATIONS17'Case No. B-4760.-Decided February 15, 1943Jurisdiction:department store retailing industry.Investigation and Certification of Representatives:existence of question: rec-ognition refused on grounds that company was not subject to the Act andbargaining unit sought was inappropriate ; election necessary.Unit Appropriate for Collective Bargaining:all employees engaged in the altera-tion of men's, boys' and women's clothing, with specified exclusions.Kennedy, Holland, De Lacy & Svoboda,byMr. Ralph E. SvobodaandMr. Harry R. Henatsch,of Omaha, Nebr., for the Company.Mr. Frank Schaps,of Chicago, Ill., andMrs. Clara Kanun,of St.Paul, Minn., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local No. 285 of the AmalgamatedClothing Workers of America, affiliated with the Congress of Indus-trial Organizations, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of J. L. Brandeis & Sons, Omaha, Nebraska, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Clarence D. Musser, TrialExaminer.Said hearing was held at Omaha, Nebraska, on January'12, 1943.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The Company filed a briefwhich has been duly considered by the Board.47 N. L. R. B., No. 82.614 J.L.BRANDEIS & SONS615Upon the entire record in the case; the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJ.L. Brandeis & Sons, a Nebraska corporation, has its principaloffice and place of business in Omaha, Nebraska, where-it is engagedin, the operation of a retail department store and 2 drug stores-con-sidered as departments of the main store.During the fiscal year end-ing February 1, 1942, the Company's purchases for resale at itsdepartment store amounted in value to approximately $4,799,641.00,of which purchases about 75 percent was purchased and shipped to itfrom points outside the State of Nebraska.During the same period,the Company's sales totaled approximately $7,730,630.00, of whichabout 2 percent was made to customers in States other than the Stateof Nebraska.Also during this period, the Company's mail ordersamounted to approximately $121,274.00, of which about 18.8 percent'represented mail orders going outside the State of Nebraska.TheCompany estimated that, of its total sales for this period, approxi-mately 30 to 35 percent were charge accounts, of which 8 percent byvolume or 6 percent by value represented out-of-State business. Inaddition, during the year 1942 the Company caused to be deliveredthrough the means of a local express agency, a total of 8,900 packages'to customers outside the State of Nebraska.The Company does not engage in any advertising on a nation-widebasis.The Company's Omaha store advertises in the Omaha WorldHerald, a newspaper published in Omaha, Nebraska, but also with asubstantial circulation in the State of Iowa. It also advertises by radioover 4 local 'Omaha stations. In addition it advertises in the NonPareil, a newspaper published in Council Bluffs, Iowa.As of January1943, the Company employed approximately 984 employees.The Company contends that substantial purchases of goods fromout-of-State sources does not confer jurisdiction upon the Board andthat the out-of-State sales are not of sufficient quantity nor of sucha nature as to change the essential local character of the business of theCompany's Omaha store.On the basis of the facts set forth above,we find the contentions of the Company to be without merit, and con-clude that it is engaged in commerce within the meaning of the Act.'1SeeNational Labor,Relations Board v. Fainblatt,306 U. S. 601;Suburban Lumber Co.v.National Labor Relations Board,121 F (2d) 829 (C. C. A. 3), cert. denied 62 S Ct 364,enforcing as modifiedMatterof Suburban Lumber CompanyandInternational Brotherhoodof Teanistets, Chauffeurs, Stablemen and Helpers of America, Local UnionNo. 676, 3 N. L.R. B. 194;Newport News Shipbuilding&Dry Dock Co.et at. V. National Labor RelationsBoard,101 F. (2d) 841,(C. C. A. 4);,National Labor Relations Board v. Kudile,130 F. (2d)'615, (C. C. A. 3), cert. denied 63 S. Ct. 436 (January 4, 1943), enforcingMatter ofRudolf and Charles Kudile,Co-partners doing business under the name of Kudile Bros.Hasbrouck heights DairyandMilk Drivers,Employees Local Union No. 680, A. F. of L., ^616DECISIONS OF NATIONAL LABOR RELATIONS BOARD,II.THE ORGANIZATION INVOLVEDLocal No. 285 of the Amalgamated Clothing Workers of America isa labor organization affiliated with the Congress of Industrial Organ-izations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 23, 1941, and on a number, of subsequent occasions continu-ing up,to the date of the hearing, the Union and the Company held aseries of conversations with respect to the Union's request for recog-nition as bargaining representative of the Company's employees.Oneach occasion, however, the Company denied that it was subject to theAct and further claimed that the bargaining unit sought by the Unionwas inappropriate for the purposes of collective bargaining.The, statement of a Field Examiner, introduced in evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of the employees of the Company within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that the employees engaged"in the alterationof men's, women's and boys' clothing in the Company's Omaha storeexcluding all supervisory employees having the right to hire anddischarge, constitute an appropriate unit.The Company, whileagreeing to the exclusions requested by the Union," urges a store-wideunit of all employees of the Company.In support of its contention, the Company points to the followingfacts : that there is a centralization of management and a single laborpolicy with respect to matters affecting all employees of the Com-pany's store; that the functions of the various departments are inter-dependent; that all employees observe the same hours, are paid on theY28 N. L R. B. 116. ' See alsoMatter of The Boston Store of,Chicago, Inc.andDepartmentStore Employees Union, Local 291 of Chicago, Illinois, affiliated with 0. 1.0., 37 N. L. R. B.1140;Matter of The May Department Stores Company, doing businessasThe MayCompanyandRetail Clerks International Protective Association, Retail Shoe Salesmen,Local Union No. 420, A. F. of L.,39 N. L R. B. 4712 The-Field Examiner reported that the Union had submitted 5 ledger cards which recordedthe dues payments of 5 employees from April 2, 1941, to the date of inspection ; also 13authorization cards, of which 11 dated July 1942, and 2 undated, appeared to bear genuineoriginal signatures.The Field Examiner further reported that he had compared the recordsand authorization cards with the Company pay roll of October 15, 1942, and that of the 18signatures which appear to be genuine and original, 13 were the names of persons whosenames appear on the said pay roll which contains the names of 26 employees in the allegedappropriate, unit.iBoth the Union and the Company agreed and we find, that the manager and assistantmanager of the women's alteration department and The head tailor in the men's alterationdepartment should be excluded horn the appropriate unit as supervisory employees. .J.L.. BRANDEIS & SONS617same weekly basis, and have the same rights in matters'of vacations,group insurance, and other company benefits and privileges; and-thatthe employees of the various departments have frequent contact withone another by means of sports and other activities.On the other-hand, employees are usually assigned to particular departments andare not commonly interchanged except to fill vacancies due to sickness.Moreover, it appears that the employees involved, namely tailors,pressers, seamstresses and fitters, are journeymen-tailors with dutiesdistinct and different from those of any other employees in the store.They are generally considered as belonging to a skilled trade, havinginterests separate from those of the sales force, stock force, floor work-ers force, and many of the other service department employees in theseveral departments maintained by department stores.Because ofthis distinction, the Union limits its membership to skilled alterationhands and their apprentices.While the Company has no collective bargaining agreements, theUnion has attempted to bargain for the men's alteration departmentas farback as May of 1941, at which time a proposed contract was sub-mitted to the Company by the Union. In addition, it appears that theUnion has numerous bargaining agreements with other concerns cov-eringsimilaremployees, including contracts with two other stores inOmaha, Nebraska.There is, moreover, nothing in the record to indi-cate that any other labor organization has succeeded in organizingthe other departments of the Company.From the foregoing facts, and upon the basis of the entire record,we are of the opinion that the unit proposed by the Union is appro-priate for the- purposes of collective bargaining .4We find, accord-ingly, that all employees of the Company engaged in the alteration of;men's, boys' and women's clothing (comprising alteration department-36, and department 82), excluding supervisory employees having theright to hire and discharge, the manager and assistant manager ofalteration department 36 (the women's alteration department), andthe head tailor in department 82 (the men's alteration department),constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Election! SeeMatter of May Department Stores, doing businessasThe May CompanyandRetailShoe Salesmen Local Union 420, A. F of L,39 N. L. R. B. 471;Matter of Marshall Fieldd CompanyandDepartment Store, Loft and Factory Bueldind Service Employees' Councilof the Building Service Employees'International Union, A. F. of L.,36 N. L. R. B. 748. 618DECISIONSOF NATIONALLABOR. RELATIONS BOARDherein,subjectto thelimitations and additions-set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with J. L. Brandeis &,Sons, Omaha, Nebraska, an, election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventeenth Region, acting in, this matter,as agent for the National Labor Relations Board, and subject toArticle, III, Section 10, of said Rules and Regulations, among' theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingemployees who have since quit or been, discharged for cause, to deter-mine whether or not they desire to be represented by Local No. 285,_Amalgamated- Clothing Workers of America, affiliated with the Con-gress of Industrial Organizations, for the purposes of, collectivebargaining.